Citation Nr: 0022255	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1991 to March 1994.  
He also apparently had a period of active service from 
February 1989 to June 1989, though this service is not 
verified.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that in March 1998, the veteran cancelled his 
request for a personal hearing.  

In addition, in a September 1999 statement, the veteran 
withdrew his appeal on the issue of a compensable disability 
rating for bilateral hearing loss.  See 38 C.F.R. § 20.204(b) 
(withdrawal of substantive appeal).  Therefore, that issue is 
not currently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's chronic low back strain is manifested by 
subjective complaints of constant low back pain that 
increases with activity, muscle tightness, and associated 
limitation of motion; objective evidence of significant 
limitation of backward extension and lateral flexion, with 
and without pain, variable limitation of forward flexion and 
rotation, with and without pain, and some evidence of spinal 
tenderness and muscle spasm; and radiographic evidence of 
degenerative changes and mild to moderate spinal stenosis at 
L5-S1.  

3.  There is no evidence of spinal deformity, muscle atrophy, 
swelling, or weakness. 



CONCLUSION OF LAW

The criteria for a 40 percent disability rating for chronic 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for chronic low back 
strain in a July 1994 rating decision.  At that time, it 
assigned a 20 percent disability rating.  

In September 1997, the veteran submitted an informal claim 
for an increased evaluation for his low back disability.  In 
connection with that claim, the RO obtained his VA outpatient 
medical records.  Orthopedics records dated from October 1996 
showed continued complaints of low back pain.  Generally, 
there was muscular tenderness and limitation of motion of the 
lumbar spine.  There was no radiculopathy or loss of strength 
or sensation.  Physical therapy provided some relief.  When 
the veteran presented in August 1997, examination revealed 
tenderness about the lumbosacral spine and positive straight 
leg raising.  X-rays of the lumbosacral spine taken in August 
1997 showed minimal loss of lumbar lordosis and minimal 
compression deformity of the L3 vertebral body.  Notes also 
indicated a questionable borderline minimal narrowing of the 
L5-S1 disc and suggested clinical correlation to rule out 
herniated disc.  There was no interval change from September 
1994 X-rays.  

The veteran was afforded a VA orthopedic examination in 
January 1998.  He reported having chronic back symptoms since 
the original injury in service.  He described a severe aching 
pain, approximately 7 out of 10 in intensity.  The pain was 
continuous, though it fluctuated throughout the day, 
depending on his activities.  Standing for longer than 10 
minutes, walking three blocks or more, bending, and sitting 
more than two hours tended to exacerbate the pain.  He 
obtained pain relief with laying down for 15 to 20 minutes.  
The veteran also reported having limitation of motion due to 
back pain and tightness.  Motrin did not relieve the pain.  
The veteran indicated that, because of his back problem, he 
was unable to work.  Neuromuscular examination was within 
normal limits.  Examination of the low back revealed no local 
tenderness or paraspinal muscle spasm.  Range of motion 
testing revealed forward flexion to 20 degrees, limited by 
significant degrees of pain and discomfort; backward 
extension to 6 degrees, limited by pain; lateral flexion to 
20 degrees bilaterally without pain; and rotation to 45 
degrees bilaterally without pain.  The examiner reviewed 
prior radiographic studies, including a November 1997 
magnetic resonance imaging (MRI) report that showed 
degenerative changes at L3 and mild to moderate central 
spinal stenosis at the L5-S1 level with questionable previous 
trauma at L3.  The diagnosis included degenerative arthritis 
of the lumbar spine with moderate degrees of symptomatology 
and functional incapacity.  

The veteran underwent another VA orthopedic examination in 
April 1998.  He complained of low back pain.  A doctor told 
him that he had arthritis in the back.  He had been unable to 
work since his separation from service due to aches and 
pains.  Examination of the lumbar spine showed localized 
tenderness in the upper lumbar and the lower mid thoracic 
area.  Motion testing revealed forward flexion to 75 degrees 
with pain, 65 degrees without pain; backward extension to 15 
degrees with pain, muscle spasm, and localized tenderness on 
palpation, 10 degrees without pain; lateral flexion to 20 
degrees bilaterally; and rotation to 15 degrees bilaterally 
with pain.  Straight leg raising was negative for pain to 90 
degrees.  The examination with respect to the back was 
otherwise normal.  X-rays of the lumbosacral spine were 
unchanged from September 1994.  The diagnosis included 
chronic low back pain with current X-rays revealing L3 mild 
compression and deformity of the antero-inferior end plate, 
rule out old injury.  

In July 1999, the veteran was afforded another VA 
examination.  His subjective complaints were essentially 
unchanged from the January 1998 VA examination, though he 
indicated that the pain was a 9 out of 10 in intensity, and 
that the pain increased with walking two blocks or standing 
seven minutes.  He was unable to participate in any sports.  
The examiner reviewed April 1998 X-rays and the November 1997 
MRI.  Examination of the lumbosacral spine revealed no 
paraspinal spasm or tenderness.  Motion testing showed 
forward flexion to 0 degrees, limited by painful discomfort; 
backward extension to 15 degrees, limited by pain; lateral 
flexion to 35 degrees bilaterally, with pain occurring at 25 
degrees; right rotation to 35 degrees; and left rotation to 
30 degrees, limited by pain.  The diagnosis included chronic 
low back strain.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic low back strain is currently evaluated 
as 20 percent disabling under Diagnostic Code (Code) 5292, 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.  
Under Code 5292, a 20 percent evaluation is assigned when 
there is moderate limitation of motion of the lumbar spine.  
A maximum schedular rating of 40 percent is in order when 
limitation of motion is severe.  

Another potentially applicable diagnostic code is Code 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a.  Under Code 5295, a 
20 percent rating is awarded when there is lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  A 
maximum schedular evaluation of 40 percent is warranted when 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Considering the evidence of record in light of the rating 
criteria for each diagnostic code, the Board finds that Code 
5295 better accounts for the veteran's entire disability 
symptomatology and includes limitation of motion.  As to the 
other diagnostic codes for evaluation of lumbar spine 
disorders, the Board finds that application of these codes is 
not supported by the evidence of record.  See 38 C.F.R. § 
4.71a, Code 5285 (residuals of a fractured vertebra), Code 
5286 (ankylosis of the spine), Code 5289 (ankylosis of the 
lumbar spine), and Code 5293 (intervertebral disc syndrome).  
In this regard, service connection is not in effect for 
residuals of a fractured vertebra or for vertebral deformity, 
nor is the issue of service connection for such disability 
inferred.  There is no competent medical evidence associating 
a vertebral deformity with his service connected low back 
disability, noting that a March 1993 service X-ray report, 
subsequent to the inservice motor vehicle accident, shows his 
vertebrae to be normal, and a claim for service connection 
for vertebral deformity has not been made.  Therefore, a 
separate evaluation for vertebral deformity under Code 5285 
is not warranted.  Accordingly, the Board finds that the 
veteran's chronic low back strain is best evaluated under 
Code 5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion.  38 C.F.R. § 4.59.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to a 40 percent disability 
evaluation in this case.  The veteran's subjective complaints 
include constant low back pain that increases with activity, 
muscle tightness, and associated limitation of motion.  
Objectively, there is no evidence of spinal deformity, muscle 
atrophy, swelling, or weakness.  However, the evidence shows 
fairly consistent, significant limitation of motion on 
backward extension and lateral flexion, with and without 
pain.  Although there are variations in VA examination 
findings for limitation of forward flexion and rotation, the 
July 1999 VA examination showed an inability to forward flex 
due to pain.  The April 1998 VA examination report includes 
findings of muscle spasm and tenderness, although the July 
1999 VA examination report is negative for such findings.  
Considering this evidence, particularly the limitation of 
forward and lateral motion, including the effects of pain on 
motion, and the radiographic evidence of degenerative 
changes, the Board finds that the overall disability picture 
more nearly approximates the criteria for the maximum 
schedular rating of 40 percent under Code 5295.  38 C.F.R. § 
4.7.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Despite the veteran's report that he is 
unable to work due to back problems, the record does not 
reflect any medical evidence or opinion suggesting that the 
low back disability prohibits the veteran from working, but 
rather indicates that his low back causes moderated symptoms 
and functional incapacity.   

In summary, the Board finds that, resolving doubt in the 
veteran's favor, the evidence supports entitlement to a 40 
percent disability evaluation for chronic low back strain.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5295.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent disability rating chronic low 
back strain is granted.    



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 8 -


